                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


     MICHAEL CASTILLO,
          Plaintiff,

            v.                                        No. 3:14-cv-1166 (VAB)

     J. HOGAN, et al.,
     Defendants.



      ORDER ON MOTION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         On February 28, 2019, Michael Castillo (“Plaintiff”) petitioned for a writ of habeas

corpus ad testificandum for Jose Melendez, who is currently incarcerated at Corrigan-

Radgowski Correctional Center. Pet. For Writ of Habeas Corpus Ad Testificandum, ECF No.

97.

         For the reasons set forth below and subject to the availability of video conferencing

technology at Corrigan-Radgowski Correctional Center, Plaintiff’s petition, ECF No. 97, is

DENIED without prejudice to renewal.

I.       Legal Standard

         A federal court may issue a writ of habeas corpus ad testificandum to compel a

custodian to produce a prisoner for appearance in court. Atkins v. City of New York, 856 F.

Supp. 755, 757 (E.D.N.Y. 1994); 28 U.S.C. § 2241(c)(5); 28 U.S.C. § 1651(a). “In determining

whether it should issue a writ of habeas corpus ad testificandum, the district court considers

such factors as whether the prisoner’s presence will substantially further the resolution of the

case, the security risks presented by the prisoner’s presence, the expense of the prisoner’s

transportation and safekeeping . . . and whether reasonable alternatives to the inmate’s
attendance exist which would satisfy the needs of the litigants.” Twitty v. Ashcroft, 712 F. Supp.

2d 30, 32 (D. Conn. 2009).

II.    Discussion

       Plaintiff asserts that Mr. Melendez will testify that he “was present in Corrigan-

Radgowski’s Restrictive Housing Unit and directly witnessed Plaintiff request medical

treatment for his sinus [condition] and that Defendants Hogan, Johnson and Smith stated that

they would not act in response to Plaintiff’s request for medical treatment because he did not

cooperate during a State of Connecticut Department of Corrections Investigation.” Joint Trial

Mem., ECF No. 73, at 11. Plaintiff argues that Mr. Melendez must be physically present so that

the jury can assess his credibility. Pet. For Writ of Habeas Corpus Ad Testificandum.

       The Court disagrees.

       A court will consider a host of factors when determining whether to issue a writ of

habeas corpus ad testificandum, including “whether reasonable alternatives to the inmate’s

attendance exist[.]” Twitty, 712 F. Supp. 2d at 32.

       Plaintiff has provided insufficient evidence to demonstrate that Mr. Melendez’s

“presence will substantially further the resolution of the case” and no evidence regarding the

“security risks” or expenses associated with Mr. Melendez’s attendance. Id. By contrast, a

reasonable alternative to Mr. Melendez’s personal appearance exists: remote testimony by

videoconference.

       The Court is equipped for remote testimony. Further, Defendants Stewart and Smith are

likely to appear by videoconference. Order Granting Defendant’s Mot. in Limine for Defendants

Stewart and Smith to Participate in the Trial by Remote Means, ECF No. 79. Mr. Melendez

therefore will be one of several remote witnesses presented to the jury.
       For these reasons, the Court finds that Mr. Melendez’s remote testimony is a reasonable

alternative to his appearance in court. Twitty, 712 F. Supp. 2d at 32 (Courts consider “whether

reasonable alternatives to the inmate’s attendance exist[.]”).

       For the reasons stated above and subject to the availability of video conferencing

technology at Corrigan-Radgowski Correctional Center, Plaintiff’s petition, ECF No. 97, is

DENIED without prejudice to renewal.

       SO ORDERED at Bridgeport, Connecticut, this 8th day of March, 2019.

                                               /s/ Victor A. Bolden
                                              VICTOR A. BOLDEN
                                              UNITED STATES DISTRICT JUDGE
